MEMORANDUM **
Roberto Escamilla-Alvardo appeals from the 71-month sentence imposed following his guilty-plea conviction for being an alien in the United States after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Escamilla-Alvardo contends that the district court procedurally erred at sentencing by attaching to much weight to the U.S. Sentencing Guidelines range and failing to consider his arguments for a lower sentence. Escamilla-Alvardo also contends that the sentence is substantively unreasonable in light of the factors under 18 U.S.C. § 3553(a). We conclude that the district court did not procedurally err, and that the sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.